Citation Nr: 0838215	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO. 07-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post 
arthroscopy, left medial meniscus (claimed as a left knee 
condition). 


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The claimant served on active duty from June 1971 to June 
1973. Various service records indicate that he also served 
with the U.S. Army Reserve, including during January 1987. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
status post arthroscopy, left medial meniscus (claimed as a 
left knee condition). 

In March 2008, the claimant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the claimant 
if further action is required on his part.


REMAND

The claimant contends that he injured his left knee while 
performing a period of active duty for training in January 
1987. He alleges that while attending the Second Army Non-
Commissioned Officers Academy at Fort Bragg, North Carolina, 
he jumped into a "foxhole" and sustained trauma to his 
knee. He also related that he continued to have problems with 
the left knee and now receives treatment for the knee 
condition from VA Bay Pines Regional Medical Center. These 
records are not associated with the claims folder. 




During the March 2008 Travel Board hearing, the claimant 
submitted several service medical records, including a 
January 1987 "Screening Note of Acute Medical Care," 
indicating that while at Fort Bragg, North Carolina, he 
reported to "sick call" for pain in his left knee, which 
had been present for 4 days. The author of the note indicated 
that there had been no trauma within the previous 72 hours.

The claimant has therefore submitted information that he had 
left knee complaints while serving on active duty for 
training - evidence that was not previously of record. 
Pursuant to the duty to assist, the claimant will be afforded 
a VA medical   examination.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The law also requires that in complying with its duty to 
assist claimants, VA must make reasonable efforts to assist a 
claimant in obtaining evidence identified by the claimant, 
which is necessary to substantiate the claim, and that if VA 
is unable to obtain all of the relevant records sought, VA 
will advise the claimant of the records it is unable to 
obtain; explain the efforts made to obtain those records; and 
describe any further action to be taken with respect to the 
claim. 38 U.S.C.A § 5103A. Those records should be sought and 
if they exist, associated with the claims folder. 

In addition to active duty service, the claimant also served 
in the Army reserves. Those personnel records are not 
associated with the claims folder and his service has not 
been verified. It is during this unverified service period 
that the claimant claims he was injured, and such service 
should be verified. 



Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
claimant has received any VA, non-VA, or 
other medical treatment for the claimed 
left knee condition, that is not 
evidenced by the current record. 
Specifically, the records from the VA Bay 
Pines Regional Medical Center and any 
other records for the claimed left knee 
condition should be obtained. The 
claimant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC will contact the National 
Personnel Records Center (NPRC), the 352d 
Quartermaster Company (identified by the 
claimant as being an Army Reserve unit in 
Palm Beach, Florida where he was 
assigned, or its superior headquarters if 
identifiable) or any other appropriate 
agency, to verify all of the claimant's 
periods of active duty, ACDUTRA, and 
INACDUTRA. All service medical and 
personnel records during his active 
military service, ACDUTRA and INACDUTRA, 
should be obtained and associated with 
the claims folder. If no service records 
can be found, or if they have been 
destroyed, the RO/AMC will request 
specific confirmation of that fact and 
make a formal finding of such 
unavailability or non-verification of 
service. See Spencer v. West, 13 Vet. 
App. 376, 380, (2000); Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§ 3.203(a), (c) (All as to 
reliance placed by VA upon service 
department and NPRC determinations). 

3. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
claimant in accordance with the 
provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4. After a reasonable period of time or 
upon the claimant's response, the RO/AMC 
should afford the claimant a 
comprehensive medical examination. The 
following considerations will govern the 
examination:

        a.  The examination will be 
conducted by a qualified physician, and 
will be accompanied by review of the 
claims folder.
        
        b. The examiner must respond to the 
following inquiry:  Based upon a review 
of the claims folder, and any other 
medical or lay evidence received, does 
the claimant have a left knee disorder 
that had its onset during the period of 
active service described (January 1987), 
or was caused by any incident of service. 
If the examiner cannot respond to this 
inquiry without resort to speculation, he 
or she should so state.

5. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for status post arthroscopy, 
left medial meniscus (claimed as a left 
knee condition). The RO/AMC must ensure 
that all directed factual and medical 
development as noted above is completed. 
In the event that the examination reports 
do not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action. See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes). If the benefit 
sought on appeal is not granted to the 
claimant's satisfaction, he and his 
representative, if there is one, should 
be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. The claimant 
should be given an opportunity to 
respond. 

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).





